         Case 1:18-cv-02921-JMF Document 510 Filed 11/07/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.


  NOTICE OF FILING OF DEPOSITION DESIGNATIONS FOR DAVID LANGDON

       Plaintiffs hereby file with the Court the synopsis of deposition excerpts for David

Langdon (Exhibit 1), and the deposition excerpts for David Langdon that will be offered as

substantive evidence (Exhibit 2) (Plaintiffs’ designations are indicated in purple, and

Defendants’ counter-designations are indicated in green).



                                       Respectfully submitted,

                                       BARBARA D. UNDERWOOD
                                       Attorney General of the State of New York

                                       By: /s/ Matthew Colangelo
                                       Matthew Colangelo, Executive Deputy Attorney General
                                       Elena Goldstein, Senior Trial Counsel
                                       Office of the New York State Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       Phone: (212) 416-6057
                                       matthew.colangelo@ag.ny.gov

                                       Attorneys for the State of New York Plaintiffs


                                       AMERICAN CIVIL LIBERTIES UNION
                                       ARNOLD & PORTER KAYE SCHOLER LLP
       Case 1:18-cv-02921-JMF Document 510 Filed 11/07/18 Page 2 of 2




                                   By: /s/ Dale Ho

Dale Ho                                       Andrew Bauer
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
125 Broad St.                                 250 West 55th Street
New York, NY 10004                            New York, NY 10019-9710
(212) 549-2693                                (212) 836-7669
dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                John A. Freedman
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                           601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                     Washington, DC 20001-3743
202-675-2337                                  (202) 942-5000
sbrannon@aclu.org                             John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs
